Citation Nr: 0008175	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for additional back 
and left lower extremity disability as a result of treatment 
by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 1995 rating decision 
issued by the VA Regional Office (VARO) in Detroit, Michigan.  
The Board remanded this case to the RO in April 1998 for 
further development, and, following the completion of the 
requested development, this case has been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not reflect that the veteran 
incurred additional permanent disability of the back and left 
lower extremity as a result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional back and left 
lower extremity disability as a result of VA treatment have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

A number of sub-issues regarding claims for compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) have been 
addressed in opinions issued by the VA Office of General 
Counsel (GC).  For example, in VAOPGCPREC 7-97 (January 29, 
1997), the GC determined that an injury incurred during the 
course of a VA hospitalization should be considered to have 
resulted from that hospitalization when the veteran fell 
because of a unique feature of the hospital premises that 
created a zone of danger out of which the injury arose.  
Examples of such a zone of danger include objects left on or 
near stairs, water, grease, or some other foreign matter.

In this case, the veteran has contended that he incurred 
additional back and left lower extremity disability as a 
result of a fall in a VA hospital on September 27, 1993.  The 
Board observes that the veteran previously filed a claim 
under 38 U.S.C. § 351 (the equivalent of 38 U.S.C.A. § 1151 
prior to 1991) for left hip disability as a result of a 1987 
incident at a VA facility.  This claim was denied in a July 
1991 Board decision, and the veteran has not sought to 
revisit that issue in the present appeal.  Rather, the 
current appeal concerns only the September 1993 incident.

The Board has reviewed the claims file and observes that a VA 
treatment record from September 27, 1993 confirms that the 
veteran fell while hospitalized at the Ann Arbor, Michigan VA 
Medical Center (VAMC).  This treatment record addresses only 
possible injuries to the hands.  Further documentation from 
this date reflects that the fall resulted when the veteran 
tripped on the platform supporting a popcorn machine.  A 
September 30, 1993 VA treatment record reflects the veteran's 
complaints of pain in the left hip and the left lateral lower 
chest.  An examination revealed bruising on the left lateral 
hip, with a probable underlying hematoma.  Pain in the ribs 
was also noted.  

A November 1993 incident report from the Ann Arbor VAMC 
reflects that the popcorn machine involved in the veteran's 
September 1993 fall was noted to be too close to a stairwell 
and that a tripping incident similar to that of the veteran 
had occurred in March 1992.  Overall, the Ann Arbor VAMC 
concluded that this accident could have been prevented if 
previous advice to relocate the popcorn machine had been 
taken.

In April 1994, the veteran's claims file was reviewed by a VA 
doctor.  This doctor noted the circumstances surrounding the 
veteran's September 27, 1993 fall at a VA facility and 
rendered the impression that his chronic pain syndrome of the 
left lower extremity was attributable to aseptic necrosis of 
the left hip, a total hip arthroplasty, and a possible 
postherpetic neuralgia.  According to this doctor, the 
veteran had an acute musculoskeletal injury in the general 
region of the left hip on September 27, 1993, with no 
fractures or dislocations and with at least some recovery.  
However, while the doctor opined that "the majority" of the 
veteran's pain was due to his preexisting condition, there 
did appear to be an added component to his pain that was 
"possibly attributable" to the fall.

In October 1994, the veteran was treated at a VA facility for 
left hip pain.  He complained of low back, left hip, and left 
knee pain since a postoperative fall eight years earlier that 
was worsened by a 1993 fall.  An examination revealed low 
lumbar tenderness, worse over the left sacroiliac area; pain 
with left straight leg raising between 60 and 70 degrees; and 
left hip pain with external and internal rotation.  The 
assessment was low back and left hip pain.  Also, x-rays from 
that date revealed a normal hip arthroplasty.

Following the Board's April 1998 remand, the veteran's claims 
file was reviewed by a second VA doctor in September 1998.  
This doctor noted that the veteran was "well known" to the 
Pain Clinic at the Ann Arbor VAMC and that he had a long 
history of left hip and leg pain, with a prior prosthetic hip 
replacement and use of Percocet.  Also, this doctor noted 
that the veteran had an acute injury following the reported 
1993 fall, with no sustained impairment documented.  Rather, 
the veteran's progressive left hip complaints were most 
likely related to his previous aseptic necrosis and hip 
replacement, rather than to any injury or exacerbation 
related to the 1993 fall.

The RO also obtained a further opinion from this same doctor 
in October 1999, following the receipt of two boxes of 
medical records from the Ann Arbor VAMC.  In this second 
opinion, the doctor reaffirmed the conclusions stated in the 
September 1998 opinion.  Specifically, he found that there 
was no evidence of a long-term complication following the 
September 1993 fall and that the veteran had a long history 
of left hip and back pain, dating from 1987.  The doctor 
concluded that the veteran's progressive pain levels were 
most likely related to aging and to progression of his 
previous musculoskeletal conditions.

Upon a review of all of the evidence noted above, the Board 
finds that both the evidence of treatment for left hip pain 
immediately following the September 27, 1993 fall and the 
April 1994 VA opinion suggesting a possible link between a 
component of the veteran's current pain and the 1993 fall 
tend to support his claim.  The Board would also point out 
that, in view of both the November 1993 incident report and 
the provisions of VAOPGCPREC 7-97 (January 29, 1997), the 
September 27, 1993 fall is properly considered to have 
resulted from the veteran's hospitalization.   

However, under 38 C.F.R. § 1151 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.358 (1999), compensation is warranted only in 
cases of actual chronic and current disability, rather than a 
short-term injury, and the Board has also taken note of the 
indefinite nature of the April 1994 VA opinion.  By contrast, 
the opinions from the VA doctor who reviewed the veteran's 
claims file in September 1998 and October 1999 unambiguously 
reflect the view that any additional component of low back 
and left lower extremity pain was attributable to the 
progression of pre-existing musculoskeletal conditions and 
aging, rather than to the 1993 injury.  The Board would point 
out that the second of these two opinions was based on a 
review of the entire claims file, including two recently 
retrieved boxes of VA medical records dating back to the 
1970s.  

Given the thorough review by the doctor who rendered opinions 
in 1998 and 1999 and the definite nature of his conclusions, 
the Board is inclined to attach more probative value to his 
opinion than to the April 1994 opinion noted above, which 
suggests only a possibility of additional disability 
resulting from the 1993 fall.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence").  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As 
such, the Board finds that the medical evidence of record, as 
a whole, supports the conclusion that the veteran incurred no 
current and chronic back and left lower extremity disability 
as a result of the confirmed September 27, 1993 fall.

Indeed, the only other evidence of record supporting the 
conclusion that the veteran incurred additional disability as 
a result of the September 1993 fall is his own lay opinion, 
as articulated in the testimony from his October 1995 VA 
hearing.  The Board does not question the sincerity of the 
veteran's belief that his current pain in the back and left 
lower extremity, and the need for changes in his pain 
medications, resulted from the 1993 fall.  However, the Board 
would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

Overall, the Board has reviewed all of the evidence of record 
but finds that the preponderance of this evidence is against 
the veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
additional back and left lower extremity disability as a 
result of VA treatment, specifically the September 27, 1993 
injury that occurred at a VA facility.  Therefore, this claim 
must be denied.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for additional 
back and left lower extremity disability as a result of VA 
treatment is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

